Citation Nr: 9902119	
Decision Date: 01/26/99    Archive Date: 02/01/99

DOCKET NO.  95-09 143A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for asbestosis 
before October 7, 1996, then evaluated as 30 percent 
disabling.

2.  Entitlement to an increased evaluation for asbestosis 
after October 7, 1996, currently evaluated as 60 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Wife


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to June 
1952.  This appeal arises before the Board of Veterans 
Appeals (Board) from a January 1995 rating decision in which 
an increased rating for asbestosis was denied.  By a rating 
decision in October 1997, the RO applied revised rating 
criteria and assigned a 60 percent evaluation for the 
asbestosis, effective from October 7, 1997, the date the new 
regulations went into effect.  The veterans appeal, however, 
remains before the Board.  Cf. AB v. Brown, 6 Vet. App. 35 
(1993) (where a claimant has filed a notice of disagreement 
as to an RO decision assigning a particular rating, a 
subsequent RO decision assigning a higher rating, but less 
than the maximum available benefit, does not abrogate the 
pending appeal).


FINDINGS OF FACT

1.  All relevant evidence for a fair and informed decision 
has been obtained by the originating agency.

2.  Before October 7, 1996, the veterans service-connected 
asbestosis, is manifested by complaints of shortness of 
breath upon exertion, an ability to walk 100 feet at a slow 
pace and difficulty lifting any weight; bilateral rhonchi, 
clear somewhat on the right but persistent on the left and no 
prolongation of the expiratory phase; X-ray evidence of 
vague, ill-defined opacity at the level of the right hilum in 
the right lung (unchanged since December 1994), without acute 
infiltration and without findings of pulmonary fibrosis; and 
forced vital capacity (FVC) measurements at 64 percent, 
predicted, in February 1993, 59 percent, predicted, in August 
1994, and 65 percent, predicted, in June 1996, all productive 
of not more than moderate impairment.

3.  The veterans service-connected asbestosis is now shown 
to be exhibited by complaints of shortness of breath upon any 
exertion, an ability to walk 100 feet at a slow pace and 
difficulty lifting any weight; by observations of rhonchi 
that clear post coughing and no prolongation of the 
expiratory phase, but no rales or wheezes; X-ray evidence of 
vague, ill-defined opacity at the level of the right hilum in 
the right lung (unchanged since July 1995 and December 1994) 
without acute infiltrate and without findings of pulmonary 
fibrosis; and forced vital capacity measurements of 65 and 66 
percent, predicted, in June 1996.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 30 percent 
asbestosis before October 7, 1996 are not met.  38 U.S.C.A. 
§§ 1155, 5107, 7104 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.97, Diagnostic Code 6899-
6802 (1996).

2.  The criteria for a rating higher than 60 percent for 
asbestosis after October 7, 1996 are not met.  38 U.S.C.A. 
§§ 1155, 5107, 7104 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.97, Diagnostic Code 6833 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has presented a well-grounded claim for increased 
disability evaluation for his service-connected disabilities 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991); cf. 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (where 
veteran asserted that his condition has worsened since the 
last time his claim for an increased disability evaluation 
for a service-connected disorder had been considered by VA, 
he established a well-grounded claim for an increased 
rating).

In September 1998, the Board issued a Remand for the purpose 
of affording the veteran an opportunity for a hearing before 
a member of the Board.  In October 1998, the RO notified the 
veteran that it had scheduled a video conference hearing 
before a member of the Board on November 23, 1998, and that 
he had a choice as to whether or not to accept this type of 
hearing.  He responded that he would accept the video 
conference hearing.  A handwritten note on the bottom of his 
response shows that the veteran failed to report for his 
scheduled video conference hearing.  

The veteran has not alleged that any records of probative 
value that may be obtained, and which have not already been 
associated with his claims folder, are available.  Thus, the 
Board finds that the duty to assist the veteran, as mandated 
by 38 U.S.C.A. § 5107(a) (West 1991), has been satisfied in 
this case. 

In considering the severity of a disability it is essential 
to trace the medical history of the disability.  38 C.F.R. §§ 
4.1, 4.2 (1998).  In this case, service connection was 
established for asbestosis in a November 1985 rating 
decision, pursuant to a Board decision dated in October 1985.  
A 10 percent evaluation was assigned by analogy under 
Diagnostic Code 6810, see 38 C.F.R. §§ 4.20, 4.27, effective 
June 27, 1983, which is the date the veterans claim was 
received.  In January 1991, the RO increased the evaluation 
for the service-connected asbestosis to 30 percent by analogy 
to Diagnostic Code 6801, effective June 29, 1990, which is 
the date the veterans claim for an increase was received.  

The RO received the veterans current claim for an increase 
in November 1994.  In October 1997, the RO issued a rating 
decision granting an evaluation of 60 percent for the 
veterans service-connected asbestosis.  In increasing the 
evaluation for the veterans service-connected asbestosis to 
60 percent, the RO stated that it did so based on the 
revision of the rating criteria governing the respiratory 
system, 38 C.F.R. § 4.97, effective October 7, 1996.  It thus 
effectuated the increased evaluation October 7, 1996.  There 
are thus two periods of time at issue, (1) before October 7, 
1996, during which time the veterans asbestosis is evaluated 
as 30 percent disabling, and (2) after October 7, 1996, 
during which time the veterans asbestosis is evaluated as 60 
percent disabling.  The Board will discuss each period of 
time in turn.

The veteran has contended that his service-connected 
asbestosis is worse than reflected by the ratings assigned 
for both periods in question.  After a review of the record, 
the Board finds that the evidence does support his 
contentions.

Service-connected disabilities are rated in accordance with 
VAs Schedule for Rating Disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  The basis of disability evaluations is the ability 
of the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life including employment.  Evaluations are based 
upon a lack of usefulness in self-support.  38 C.F.R. § 4.10 
(1998).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher rating.  38 C.F.R. § 4.7 (1998).

As noted above, the rating criteria for evaluating 
respiratory disorders were significantly revised, effective 
October 7, 1996, including, inter alia, the creation of a new 
Diagnostic Code, 6833, that pertains specifically to 
asbestosis and that did not exist in the previous rating 
schedule.  Formerly, the veterans service-connected 
asbestosis was rated by analogy under Diagnostic Code 6801, 
silicosis, according to the criteria for unspecified 
pneumoconiosis.  Under the old criteria, the Schedule 
provided a 100 percent evaluation for pronounced 
symptomatology manifested by the presence of lesions to the 
extent comparable to far-advanced pulmonary tuberculosis or 
pulmonary function tests confirming a markedly severe degree 
of ventilatory deficit; with dyspnea at rest and other 
evidence of severe impairment of bodily vigor producing total 
incapacity.  A 60 percent evaluation is warranted by severe 
symptomatology manifested be extensive fibrosis, severe 
dyspnea on slight exertion with corresponding ventilatory 
deficit confirmed by pulmonary function tests with marked 
impairment of health.  A 30 percent evaluation is warranted 
for moderate symptomatology manifested by considerable 
pulmonary fibrosis and moderate dyspnea on slight exertion, 
confirmed by pulmonary function tests.  And a 10 percent 
evaluation is provided for definite symptomatology manifested 
by pulmonary fibrosis and moderate dyspnea on extended 
exertion.

The revised criteria for respiratory disorders now provides a 
general rating formula for interstitial lung diseases 
(Diagnostic Codes 6825-6833, which includes asbestosis) under 
38 C.F.R. Part 4 that is as follows:  A 100 percent rating 
shall be assigned for FVC measured at less than 50 percent 
predicted; or Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) measured at 
less than 40 percent predicted; the veterans service-
connected asbestosis, is shown to be exhibited by complaints 
of shortness of breath upon exertion, an ability to walk 100 
maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption with cardiorespiratory limitation; or cor 
pulmonale or pulmonary hypertension; or where the veteran 
requires outpatient oxygen therapy.  A 60 percent rating 
shall be assigned for FVC measured at 50-64 percent 
predicted; or DLCO (SB) measured at 40-55 percent predicted; 
or maximum exercise capacity at 15-20 ml/kg/min oxygen 
consumption with cardiorespiratory limitation.  A 30 percent 
rating shall be assigned for FVC measured at 65-74 percent 
predicted; or DLCO (SB) measured at 56-65 percent predicted.  
A 10 percent rating shall be assigned for FVC measured at 75-
80 percent predicted; or DLCO (SB) measured at 66-80 percent 
predicted.  See 38 C.F.R. Part 4, Diagnostic Code 6833 
(1998).

The RO applied these new criteria in the October 1997 rating 
decision that increased the veterans evaluation from 30 
percent to 60 percent, effective October 7, 1996.  In light 
of this change in regulations, the veterans current claim 
requires more complex analysis.  In Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991), the Court held that, when there 
has been a change in an applicable statute or regulation 
after a claim has been filed but before a final decision has 
been rendered, VA must apply the version of the statute or 
regulation which is most favorable to the claimant, unless 
Congress has expressly provided otherwise or has authorized 
VA to provide otherwise and VA has done so.  Accordingly, 
with respect to claims involving ratings for respiratory 
disorders that were pending on October 7, 1996, it is 
necessary to determine whether the amended regulations or the 
previously existing regulations are more favorable to the 
claimant.  The General Counsel of VA, in a precedent opinion, 
has held that the determination of whether an amended 
regulation is more beneficial to a claimant than the prior 
provisions must be made on a case-by-case basis.  VAOPGCPREC 
11-97 (O.G.C. Prec 11-97).  According to the cited opinion, 
when there is a pertinent change in a regulation while a 
claim is on appeal to the Board, the Board must take two 
sequential steps.  First, the Board must determine whether 
the amended regulation is more favorable to the claimant than 
the prior regulation.  Second, then Board must apply the more 
favorable provision to the facts of the case.

Before October 7, 1996

As the revised rating criteria were not effective during this 
period, the 30 percent rating for the veterans service-
connected asbestosis was assigned during this period under 
Diagnostic Code 6899-6802.  The Board concludes that the 
evidence does not support the assignment of a higher 
disability evaluation for this period.  

The report of a December 1994 VA examination reveals 
subjective complaints of a dry, chronic cough and shortness 
of breath.  The veteran reported using two inhalers, 
Proventil and Atrovent, two puffs every six hours, and that 
he could walk 100 yards.  The examiner recorded objective 
findings of decreased breath sounds in the lungs throughout 
without rales or wheezes but occasional rhonchi.  No 
prolongation of the expiratory phase was found.  PFT results 
were reported to reveal moderate obstructive impairment.  
Results of X-rays taken in conjunction with this report 
evidence pulmonary emphysematous changes, bilaterally, a 
rather ill-defined nodular density in the right mid lung 
field unchanged since September 1993, and no new pulmonary 
abnormalities.  The examiner diagnosed a history of asbestos 
exposure without current evidence of asbestosis, moderate 
COPD, and an ill-defined nodule, right middle lobe, etiology 
unknown.

The June 1995 VA examination report shows that the veteran 
continued to complain of a chronic cough, productive of ½ cup 
of white sputum.  He reported that he could walk 25-30 yards, 
and that he continued to use two inhalers.  The examiner 
noted that the veteran did not use home oxygen, and recorded 
objective findings of bilateral rhonchi, clear somewhat on 
the right but persistent on the left, but no rales or 
wheezes, and no prolongation of the expiratory phase.  
Results of PFT are reported to show moderate to severe 
obstructive ventilatory impairment.  Results of X-rays taken 
in conjunction with the report evidence a vague, ill-defined 
opacity at the level of the right hilum, right lung, 
unchanged since December 1994, and no acute infiltrates.  The 
examiner diagnosed a history of asbestos exposure and 
bronchitis with COPD.  She specifically noted that pulmonary 
fibrosis was not evidenced by chest x-ray, and that the 
obstructive ventilatory impairment, rather than a restrictive 
impairment, was more in line with the veterans smoking 
history.  A treatment note in February 1995 also described 
moderate-to-severe COPD.  

The August 1996 VA examination report reveals subjective 
complaints of shortness of breath, an ability to walk 100 
feet at a slow pace, and shortness of breath on any exertion.  
The veteran reported using two inhalers, Azmacort and 
Proventil, each 4-5 times a day, and requiring two pillows to 
sleep comfortably, whereas, previously, he reported only 
requiring one pillow.  The examiner noted objective findings 
of rhonchi that clear post coughing, no rales or wheezes, and 
no prolongation of the expiratory phase.  Results of X-rays 
taken in conjunction with the report are interpreted to show 
no change from those taken in October 1995.  The examiner 
diagnosed COPD and a history of asbestos exposure but no 
evidence of asbestosis.  

Without evidence of extensive fibrosis, severe shortness of 
breath on slight exertion with corresponding ventilatory 
deficit confirmed by PFTs, marked impairment of health, or 
evidence of severe disability, the criteria for the 
assignment of a 60 percent schedular rating are not met for 
the period before October 7, 1996.  

Also delineated above, a 100 percent evaluation could 
alternatively be warranted under the old criteria for 
pronounced symptomatology manifested by the presence of 
lesions to the extent comparable to far-advanced pulmonary 
tuberculosis or pulmonary function tests confirming a 
markedly severe degree of ventilatory deficit; with dyspnea 
at rest and other evidence of severe impairment of bodily 
vigor producing total incapacity.  The medical evidence does 
not, however, demonstrate that the veteran meets these 
criteria.  First, while the results of X-rays taken in 
December 1994 do evidence an ill-defined nodular density in 
the right mid lung field of unknown etiology, the shape is 
not described as fibrous.  In addition, the examiner states 
that the shape is unchanged from a September 1993 X-ray.  
Previous X-rays of record, dated in August 1990 and March 
1986, describe a pleural thickening in the right costophrenic 
angle but note that the lungs are free of active disease.  
Results of a July 1995 VA X-ray evidence a vague, ill-defined 
opacity at the level of the right hilum in the right lung, 
unchanged since December 1994 and without acute infiltration.  
Again, the shape is not described as fibrous.  Rather, a 
remark appended by the examiner indicates, specifically, no 
findings of pulmonary fibrosis by X-ray.  Second, the 
veterans FVC has remained at 59 percent, predicted, or 
better, for the time period in question.  Moreover, the 
veterans examining physiciansboth private and VAhave 
described his pulmonary functioning impairment as 
moderate in February 1993, [m]oderate to severe in 
August 1994, February 1995, and severe in June 1996.  
Third, a view of the medical evidence of record shows that 
the veteran reports, over time, a decreasing distance he can 
walk without discomfort.  In December 1994, the VA 
examination report shows the veteran reported he could walk 
100 yards.  In June 1995, he reported he could walk 25-30 
yards.  And, in August 1996, he reported being able to walk 
only 100 feet, and at a slow pace.  Nonetheless, the veteran 
has not averred, nor has he been found to manifest, dyspnea 
at rest, only upon at exertionalbeit exertion as mild as 
walking 100 feet at a slow pace or picking up a small 
watermelon and carrying it 35-40 feet.  Fourth, and finally, 
the medical evidence of record simply does not show that the 
veteran is totally incapacitated.  Rather, as mentioned 
above, he reported in August 1996 being able to walk 100 
feet, albeit at a slow pace, and being able to carry a small 
watermelon 35-40 feet.  In addition, in a June 1995 hearing 
before a officer at the RO, he testified that he does tend 
tomato plants and that he does attempt to perform some 
household chores, such as making his bed, which, though 
difficult, he sometimes tough[s] it out.

After consideration of the evidence, the Board finds that the 
schedular criteria for a rating of 30 percent and no higher 
are met for the period before October 7, 1996.

After October 7, 1996

The 60 percent rating for the veterans service-connected 
asbestosis was assigned under the new rating criteria, 
effective from October 7, 1996.  In the present case, the 
Board concludes that the veteran is not entitled to a rating 
greater 60 percent schedular disability evaluation for the 
time period after October 7, 1996.  This is so because the 
medical evidence of record demonstrates that his FVC was 
found to measure no less than 65 percent, predicted, during 
this time period.  While this is one percentage outside that 
required to a 60 percent rating, the Board finds that an 
overall view of the veterans FVC measurementsrecorded as 
64 percent, predicted, in February 1993, 59 percent, 
predicted, in August 1994, and 65 and 66 percent, predicted, 
in June 1996more closely approximate the 60 percent, rather 
than the 30 percent, evaluation.  38 C.F.R. § 4.7 (1998).

A 100 percent evaluation could be warranted under the new 
criteria for FVC measured at less than 50 percent, predicted, 
DLCO (SB) measured at less than 40 percent predicted, or a 
maximum exercise capacity less than 15 m./kg/min oxygen 
consumption with cardiorespiratory limitation.  In addition, 
a 100 percent rating could be warranted where cor pulmonale 
or pulmonary hypertension is manifested, or where the veteran 
requires outpatient oxygen therapy.  However, the medical 
evidence of record does not demonstrate that any of the 
required manifestations are present.  PFTs conducted in June 
1996 show FVC results well above 50 percent, predicted: 65 
and 66 percent, predicted.  In addition, the evidence does 
not reveal DLCO (SB) of less than 40 percent, predicted or 
maximum exercise capacity of less than 15 ml/kg/min oxygen 
consumption with cardiorespiratory limitation.  Moreover, 
while the medical evidence of record does establish that the 
veteran is status post coronary bypass surgery, the record 
does not reveal that he has been diagnosed with cor pulmonale 
or pulmonary hypertension.  Finally, the medical evidence of 
record does not show that he requires home oxygen treatment.  
Rather, although he does require prescription inhalers, the 
examiner in the June 1995 VA examination report noted, 
specifically, that the veteran does not use home oxygen.  
There is no notation in treatment records or the August 1996 
examination report to indicate that the veteran now requires 
home oxygen treatment.

A 100 percent evaluation could also be warranted under the 
old criteria (Diagnostic Code 6899-6802) for pronounced 
symptomatology manifested by the presence of lesions to the 
extent comparable to far-advanced pulmonary tuberculosis or 
pulmonary function tests confirming a markedly severe degree 
of ventilatory deficit; with dyspnea at rest and other 
evidence of severe impairment of bodily vigor producing total 
incapacity.  The medical evidence does not, however, 
demonstrate that the veteran meets these criteria.  First, 
while the results of X-rays taken in August 1996 now show 
both costophrenic angles blunted, the examiner noted that 
there was no other change from the X-rays taken in 1995.  As 
described above, the results of the July 1995 VA X-ray 
evidence a vague, ill-defined opacity at the level of the 
right hilum in the right lung, which the examiner stated are 
unchanged since December 1994 and are without acute 
infiltration.  The shape is not described as fibrous.  
Rather, a remark appended by the examiner indicates, 
specifically, no findings of pulmonary fibrosis by X-ray.  
Results of the December 1994 X-ray, also evidencing an ill-
defined nodular density in the right mid lung, do not reflect 
that the manifestation is fibrous, although the examiner does 
indicate it is of unknown etiology.  Second, as discussed in 
conjunction with the new criteria, the veterans FVC has 
remained at 65 and 66 percent, predicted, for the time period 
in question.  Moreover, while the veterans VA examining 
physician, in June 1996, described his pulmonary functioning 
impairment as severe, again, a view over the pendency of 
the veterans claim finds that his physiciansboth private 
and VAdescribed his pulmonary functioning impairment as 
moderate in February 1993, and as [m]oderate to severe 
in August 1994, February 1995.  Third, a view of the medical 
evidence of record shows that the veteran reports, over time, 
a decreasing distance he can walk without discomfort.  In 
December 1994, the VA examination report shows the veteran 
reported he could walk 100 yards.  In June 1995, he reported 
he could walk 25-30 yards.  And, in August 1996, he reported 
being able to walk only 100 feet, and at a slow pace.  
Nonetheless, the veteran has not averred, nor has he been 
found to manifest, dyspnea at rest, only upon at exertion
albeit exertion as mild as walking 100 feet at a slow pace or 
picking up a small watermelon and carrying it 35-40 feet.  
Fourth, and finally, the medical evidence of record simply 
does not show that the veteran is totally incapacitated.  
Rather, as above, mentioned in August 1996, he reported being 
able to walk 100 feet, albeit at a slow pace, and being able 
to carry a small watermelon 35-40 feet.

The Board finds that the criteria for a rating higher than 60 
percent under either the old or the new rating criteria are 
not met for the period after October 7, 1996.

Extraschedular Consideration

This does not, however, preclude the granting of a higher 
evaluation for this disability.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the court of 
Veterans Appeals (Court) held that the Board does not have 
jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance. The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the laws and regulations. In Bagwell v. 
Brown, 9 Vet. App. 337 (1996), the Court clarified that it 
did not read the regulation as precluding the Board from 
affirming an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1) 
or from reaching such a conclusion on its own. Moreover, the 
Court did not find the Boards denial of an extraschedular 
rating in the first instance prejudicial to the veteran, as 
the question of an extraschedular rating is a component of 
the appellants claim and the appellant had fully opportunity 
to present the increased-rating claim before the RO.  
Bagwell, at 339.  Consequently, the Board will consider 
whether this case warrants the assignment of an 
extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities is made. 38 C.F.R. § 3.321(b)(1) 
(1998).  The governing norm in these exceptional cases is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate.  Both the old and the new rating 
criteria provide a range of evaluations from 10 percent to 
100 percent as delineated above.  However, as discussed 
above, the medical evidence simply does not reflect that the 
required symptomatologies are present for either of the time 
periods at issue.

Second, the Board finds no evidence of an exceptional 
disability picture in this case.  While the veteran has 
required treatment, he has not required hospitalization for 
his asbestosis.  Moreover, the evidence of record does not 
show that the service-connected asbestosis, alone, interferes 
markedly with the veterans employment during the period in 
question.  Thus, the evidence does not show that the 
impairment resulting solely from his asbestosis alone 
warrants extra-schedular consideration.  Rather, for the 
reasons noted above, the Board concludes that the impairment 
resulting from the service-connected asbestosis is adequately 
compensated by the ratings discussed above.  Therefore, 
extraschedular consideration under 38 C.F.R. § 3.321(b) 
(1998) is not warranted in this case.


ORDER

An evaluation of more than 30 percent for asbestosis before 
October 7, 1996, is denied.

An evaluation of more than 60 percent for asbestosis from 
October 7, 1996, is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
